Title: 4th.
From: Adams, John Quincy
To: 


       It has not yet cleared up, but no Snow fell this day. In the Evening I went down to Mr. White’s to see Leonard, who arrived from Cambridge this afternoon. The Winter Vacation, at the University began this day, and will last, five Weeks. There was Company at Mr. White’s. Mr. White from Boston, a person exceeding tall, but of easy manners. Mr. Bil: Blodget, the study of whose life is, to be accounted a droll fellow; and it must be confess’d he has acquired the art of speaking Nonsense, in such a manner, as commonly raises a laugh. Whether this is wit or no, is what I shall not at present determine.
      